Motion for consolidation granted insofar as to allow appellant to have the appeals heard in one typewritten or mimeographed appeal book, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court. In all other respects, the motion is denied. Concur—Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.